Case 2:05-cr-80955-DML-RSW ECF No. 1727, PageID.11191 Filed 06/08/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN


  UNITED STATES OF AMERICA,                           )
                                                      )
                                                      )   CRIMINAL NO. 05-80955-02
  vs.                                                 )
                                                      )   HON. DAVID M. LAWSON
                                                      )
  DEMETRIUS EDWARD FLENORY,                           )
                                                      )
  Defendant.                                          )


        SUPPLEMENT TO MOTION AND BRIEF FOR REDUCTION OF SENTENCE
                               PURSUANT TO 18 U.S.C. § 3582(c)(2)

         Now comes DEMETRIUS EDWARD FLENORY, by and through his undersigned

  counsel, and in support of his Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2)

  (“Motion for Sentence Reduction”) filed with this Court on June 2, 2021 (ECF No. 1725) states as

  follows:

         1. As required by Local Rule 7.1(a), undersigned counsel conferred with AUSA Dawn

               Ison prior to June 2, 2021 regarding the Motion for Sentence Reduction, and the

               government does not oppose the motion.

         2. Undersigned counsel and AUSA Dawn Ison filed a stipulation with the Court on June

               2, 2021 with both parties agreeing that if “the Court exercises its discretion and reduces

               [Demetrius Flenory’s] sentence, it may result in a sentence as low as: 324 months.”

               ECF No. 1726 at 2.

         WHEREFORE, for these reasons and the reason stated within his Motion for Sentence

  Reduction, Mr. Flenory respectfully asks the Court to grant his Motion for Reduction of Sentence,

  and reduce his sentence to 324 months.
Case 2:05-cr-80955-DML-RSW ECF No. 1727, PageID.11192 Filed 06/08/21 Page 2 of 3




                                                Respectfully submitted,

                                                /s/ Brittany K. Barnett
                                                Brittany K. Barnett
                                                Texas Bar No. 24078196
                                                BURIED ALIVE PROJECT
                                                3400 Oak Grove Avenue, Suite 370
                                                Dallas, Texas 75204
                                                Telephone: (214) 919-4421
                                                E-mail: bkb@brittanykbarnett.com

                                                Attorney for Demetrius Flenory

  Dated: June 8, 2021
Case 2:05-cr-80955-DML-RSW ECF No. 1727, PageID.11193 Filed 06/08/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

            I hereby certify that on June 8, 2021, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system which will send a notice of electronic filing to all counsel of

  record.


                                                                  /s/ Brittany K. Barnett
                                                                  Brittany K. Barnett
                                                                  Texas Bar No. 24078196
                                                                  BURIED ALIVE PROJECT
                                                                  3400 Oak Grove Avenue, Suite 370
                                                                  Dallas, Texas 75204
                                                                  Telephone: (214) 919-4421
                                                                  E-mail: bkb@brittanykbarnett.com

                                                                  Attorney for Demetrius Flenory
